LAKE, Chief Justice.
The sole question presented for review is whether the trial court, in conducting a juvenile adjudicatory hearing, committed reversible error by accepting the admission of guilt of the juvenile (T.E.E) without conducting the full inquiry required under N.C.G.S. § 7B-2407(a).
The Court of Appeals’ majority reversed the trial court, holding that because the trial court failed to determine T.E.F.’s satisfaction with his representation by counsel as required by N.C.G.S. § 7B-2407(a), “the trial court’s acceptance of the juvenile’s admission . . . necessitates setting aside the juvenile’s adjudication.” In re T.E.F., 167 N.C. App. 1, 8, 604 S.E.2d 348, 352-53 (2004). The Court of Appeals remanded the case to the trial court for a new adjudicatory hearing. Id. at 8, 604 S.E.2d at 353. Judge Levinson dissented, contending that a “totality of the circumstances” test surrounding the hearing should be applied in deciding whether a juvenile understood his rights and that failure to specifically ask each of the six questions listed under N.C.G.S. § 7B-2407(a) should not be reversible error as a matter of law. Id. at-, 604 S.E.2d at 354-55. The dissent specifically contended that the eight questions asked of the juvenile by the trial court, in effect, determined and showed that T.E.F. was in fact satisfied with counsel and was fully informed. These questions included:
Do you understand that you have the right to remain silent and that anything you say may be used against you?
Do you understand that you have the right to deny that you committed the offenses of three counts of armed robbery and one count of assault with a deadly weapon?
Do you understand by admitting that you did this that you give up the constitutional right to confront the witness against you?
Do you understand that by admitting this that you could be sent to training school?
Do you understand what you’re charged with?
Do you have any questions for [your attorney] or for me?
*572Do you have any further questions at all?
Do you understand what’s going on?
The State appealed to this Court as of right based on the dissenting opinion of Judge Levinson. After careful review, we affirm the decision of the Court of Appeals reversing the trial court and remanding for a new adjudicatory hearing for T.E.F.
The relevant facts concerning this case show that on 28 March 2003, T.E.F., age fourteen, and an adult companion known as “Powell” approached three boys standing outside the entrance to Park Hill Mall. T.E.F. pushed one of the boys against the wall, pulled out a “hooked” knife and placed it against the left side of the boy’s neck, and demanded money. The boy reached into his pocket and removed one dollar and gave it to T.E.F. T.E.F. then reached into the boy’s pocket and withdrew more money. While T.E.F. had the first boy against the wall, he demanded money from the other two boys. Both gave T.E.F. the money they had. T.E.F. and Powell then fled, after taking a total of twelve dollars.
Subsequently, the police arrived and obtained descriptions of the two suspects from the three victims. T.E.F. and Powell were located, and T.E.F. was identified as the person who had taken the victims’ money. T.E.F. was charged with three counts of robbery with a dangerous weapon, one count of carrying a concealed weapon, and one count of assault with a deadly weapon.
On 22 April 2003, during the Juvenile Delinquency Session of the District Court of Edgecombe County, T.E.F. indicated, through counsel, that he would admit the offenses charged. Upon such admission, the State dismissed the charge of carrying a concealed weapon. The trial court was informed that there were no ongoing plea arrangements or discussions. The State presented a factual basis to support T.E.F.’s admission, and the trial court adjudicated T.E.F. delinquent on the remaining counts. T.E.F. was committed to the Department of Juvenile Justice and Delinquency Prevention for placement in a training school for a minimum of six months and a maximum not to exceed his nineteenth birthday.
T.E.F. appealed to the Court of Appeals, asserting the trial court erred in accepting his admission without conducting the full inquiry required under N.C.G.S. § 7B-2407(a), specifically arguing that the trial court failed to ascertain whether he was fully satisfied with his *573legal representation. The Court of Appeals agreed and reversed the decision of the trial court and remanded the case for a new hearing. Judge Levinson dissented, contending that when determining whether the requirements of N.C.G.S. § 7B-2407(a) have been fulfilled, a “totality of the circumstances” standard should be employed rather than holding that failure to strictly follow the statute is reversible error as a matter of law.
N.C.G.S. § 7B-2407(a) states:
(a) The court may accept an admission from a juvenile only after first addressing the juvenile personally and:
(1) Informing the juvenile that the juvenile has a right to remain silent and that any statement the juvenile makes may be used against the juvenile;
(2) Determining that the juvenile understands the nature of the charge;
(3) Informing the juvenile that the juvenile has a right to deny the allegations;
(4) Informing the juvenile that by the juvenile’s admissions the juvenile waives the juvenile’s right to be confronted by the witnesses against the juvenile;
(5) Determining that the juvenile is satisfied with the juvenile’s representation-, and
(6) Informing the juvenile of the most restrictive disposition on the charge.
N.C.G.S. § 7B-2407(a) (2003) (emphasis added). Next, N.C.G.S. § 7B-2407(b) states that the trial court “may accept an admission from a juvenile only after determining that the admission is a product of informed choice.” (Emphasis added.) Moreover, our courts have held that the purpose and function of N.C.G.S. § 7B-2407(a) is to ensure “the trial court . . . determine [s] that the admission is a product of the juvenile’s informed choice” as required by N.C.G.S. § 7B-2407(b), meaning these two sections of N.C.G.S. § 7B-2407 must be read in conjunction in determining whether to accept a juvenile’s admission of guilt. In re Kenyon N., 110 N.C. App. 294, 297, 429 S.E.2d 447, 449 (1993) (citing N.C.G.S. § 7A-633 (1989), repealed and recodified as amended at N.C.G.S. § 7B-2407 by Act of Oct. 22, 1998, ch. 202, secs. 5 & 6, 1998 N.C. Sess. Laws 695, 742, 817-18.
*574The use of the mandatory word “only” together with “and” in N.C.G.S. § 7B-2407(a) undoubtedly means that all of these six specific steps are paramount and necessary in accepting a juvenile’s admission as to guilt during an adjudicatory hearing. If our legislature intended for these six steps to be mere suggestions or a general guide for our trial courts, this mandatory language could have easily been omitted. It was not, however, and we must interpret this language precisely as it is written. Therefore, the determination as to whether a juvenile’s admission is a product of an informed choice as required by N.C.G.S. § 7B-2407(b), at a very minimum, is predicated upon the six mandatory requirements specifically listed in N.C.G.S. § 7B-2407(a). If the required “inquiries and statements [do not] . . . affirmatively appear in the record of the proceeding, . . . the adjudication of delinquency based on the admission must be set aside.” Kenyon N., 110 N.C. App. at 297, 429 S.E.2d at 449 (citation omitted).
N.C.G.S. § 7B-2405 further shows the mandatory nature of the six requirements listed in N.C.G.S. § 7B-2407(a). N.C.G.S. § 7B-2405, titled “Conduct of the adjudicatory hearing,” states in part:
In the adjudicatory hearing, the court shall protect the following rights of the juvenile ... to assure due process of law:
(1) The right to written notice of the facts alleged in the petition;
(2) The right to counsel;
(3) The right to confront and cross-examine witnesses;
(4) The privilege against self-incrimination;
(5) The right of discovery; and
(6) All rights afforded adult offenders except the right to bail, the right of self-representation, and the right of trial by jury.
N.C.G.S. § 7B-2405 (2003) (emphasis added). By listing the rights that the trial court must protect during juvenile adjudicatory hearings to assure that due process is satisfied, and by subsequently listing the six steps specified in N.C.G.S. § 7B-2407(a) that must be taken before accepting a juvenile’s admission of guilt and waiver of these rights, it is clear that our legislature intended a procedure more protective and careful than that afforded adults to ensure a fully informed choice and voluntary decision by all juveniles.
*575In the case at bar, although the trial court conducted a detailed and careful examination of T.E.F. in asking him the eight questions listed above, this information nevertheless fell short of the specific and mandatory language of N.C.G.S. § 7B-2407(a). The trial court covered only five of the six specific requirements listed. In its examination of T.E.F., the trial court did not specifically question T.E.F. on the fifth listed requirement under the statute, whether the juvenile was satisfied with his legal representation. This omission precluded the trial court from accepting T.E.F. ’s admission as being a product of his informed choice. See Kenyon N., 110 N.C. App. at 298, 429 S.E.2d at 449; see also In re Register, 84 N.C. App. 336, 348, 352 S.E.2d 889, 895-96 (1987) (holding the trial court was precluded from accepting six juveniles’ admissions because the required inquiries under the statute were incomplete). Therefore, we agree with the Court of Appeals’ determination that the trial court erred in accepting T.E.F.’s admission and that his adjudication of delinquency must be set aside. Kenyon N., 110 N.C. App. at 297, 429 S.E.2d at 449.
Further, we decline to adopt a “totality of the circumstances” standard of review when determining whether a juvenile’s admission of guilt is a product of an informed choice under N.C.G.S. § 7B-2407. While we agree that “an ‘admission’ in a juvenile hearing is equivalent to a guilty plea in a criminal case,” we also recognize the fact that there are significant differences between adult criminal trials and juvenile proceedings. In re Chavis, 31 N.C. App. 579, 581, 230 S.E.2d 198, 200 (1976), cert. denied, 291 N.C. 711, 232 S.E.2d 203 (1977). Our courts have consistently recognized that “[t]he [S]tate has a greater duty to protect the rights of a respondent in a juvenile proceeding than in a criminal prosecution.” State v. Fincher, 309 N.C. 1, 24, 305 S.E.2d 685, 699 (1983) (Harry Martin, J., concurring) (citing In re Meyers, 25 N.C. App. 555, 558, 214 S.E.2d 268, 270 (1975) (holding that in a juvenile proceeding, unlike an ordinary criminal proceeding, the burden upon the State to see that a juvenile’s rights are protected is increased rather than decreased). This higher burden placed upon the State to protect juvenile rights would certainly be undermined by ignoring the mandatory language of N.C.G.S. § 7B-2407 and by adopting a less certain and variable “totality of the circumstances” standard when determining whether a juvenile’s admission is a product of an informed choice. We do not believe this was the intent of our General Assembly when it enacted N.C.G.S. § 7B-2407, requiring all six areas of inquiry before the juvenile’s admission of guilt may be accepted.
*576Accordingly, we refuse to blur the distinction between juvenile proceedings and adult criminal proceedings, and we reemphasize the fact that increased care must be taken to ensure complete understanding by juveniles regarding the consequences of admitting their guilt. At a very minimum, this requires asking a juvenile each of the six specifically mandated questions listed in N.C.G.S. § 7B-2407(a). We note that the Administrative Office of the Courts has available a standard form incorporating these statutory areas of inquiry.1
The decision of the Court of Appeals is affirmed.
AFFIRMED.

. AOC Form J-410 (Rev. 7/99).